                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JAMES ALEXANDER LOGAN,

      Plaintiff,

v.                                           CASE NO. 3:19cv3513-MCR-EMT

SGT. MCCRANIE, et al.,

     Defendants.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated October 10, 2019. ECF No. 6. Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation, ECF No.

6, is adopted and incorporated by reference in this Order.
                                                                           Page 2 of 2

       2.     Plaintiff’s federal claims against Defendants are DISMISSED with

prejudice for failure to state a claim upon which relief may be granted, pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1);

       3.     Plaintiff’s state claims are DISMISSED without prejudice to his

pursing them in state court; and

       4.     The clerk of court is directed to enter judgment accordingly and close

the case.

       DONE AND ORDERED this 19th day of March 2019.




                                        s/ M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3513-MCR-EMT
